Citation Nr: 1610390	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shin splints.  

2.  Entitlement to service connection for left shin splints.  

3.  Entitlement to service connection for a disability manifested by calcium build up.  

4.  Entitlement to service connection for stretched left leg ligament.  

5.  Entitlement to service connection for residuals, left thumb fracture.  

6.  Entitlement to an initial compensable disability rating for hypertension.  

7.  Entitlement to an initial disability rating in excess of 10 percent for residuals, left wrist fracture.  

8.  Entitlement to an initial compensable disability rating for residuals, right thumb fracture.  
9.  Entitlement to an initial disability rating for left thigh lipoma with scar, rated as noncompensable prior to March 20, 2011, and as 10 percent disabling from that day forward.  

10.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for right and left shin splints, calcium build up, and left thumb fracture, granted service connection for right thumb fracture with a noncompensable rating assigned, granted service connection for left wrist fracture with an initial 10 percent rating assigned, granted service connection for hypertension with a noncompensable rating assigned, and granted service connection for left thigh lipoma with a noncompensable rating assigned.  Each assigned rating was made effective August 8, 2008.  

In an April 2011 statement of the case, the RO clarified that the issue of entitlement to service connection for stretched left leg ligament was incorrectly "lumped" in with the issue regarding the left thigh lipoma and that they were in fact two separate issues on appeal.  An appeal of each issue was timely perfected.  

In a June 2011 VA Form 9, the Veteran requested a hearing before the Board.  In March 2013, the claim was remanded by the Board in order to provide a hearing.  However, the Veteran confirmed in March 2013 that he did not want a hearing before the Board.  Therefore, his request for a hearing is considered withdrawn.  

The claim was remanded in November 2014 for further appellate action.  

The issue of service connection for chest pain, which was initially denied in the January 2009 rating decision and was timely appealed, was granted in a January 2015 rating decision.  As this grant represents a complete grant of the benefits sought, the issue will not be considered further herein.  

In a June 2015 rating decision, an increased rating of 10 percent effective March 10, 2011, was granted for left thigh lipoma.  Despite this grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating remains before the Board.  

The issue of entitlement to TDIU was raised in an October 2015 statement and is considered to be a part of the claim for higher initial ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issues of entitlement to a higher initial rating for residuals, right thumb fracture, residuals, left wrist fracture, and left thigh lipoma with scar, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A current right shin splint disability has not been demonstrated since the institution of this claim.  

2.  A current left shin splint disability has not been demonstrated since the institution of this claim.  

3.  A disability manifested by calcium build up has not been demonstrated since the institution of this claim.  

4.  A stretched left leg ligament has not been demonstrated since the institution of this claim.  

5.  Residuals of a left thumb fracture have not been demonstrated since the institution of this claim.  

6.  Throughout the period on appeal, the Veteran's hypertension has either manifested by diastolic pressure of predominantly 100 or more or required continuous medication for control due to a history of diastolic pressure of predominantly 100 or more; his hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shin splints are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for left shin splints are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a disability manifested by calcium build up are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for stretched left leg ligament are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for residuals, left thumb fracture are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  Throughout the entire period on appeal, the criteria for an initial 10 percent rating, but no more, for hypertension are met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.119, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in August 2008 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.

Regarding the claim involving hypertension, the appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Service treatment and personnel records have been obtained, including from the military hospitals in Okinawa, Quantico, and Bethesda.  While treatment records from the military hospital at Fort Belvoir do not appear to be of record, the Veteran reported in an April 2009 notice of disagreement that such treatment was related to his heart and hypertension conditions, which are not relevant to the current claims addressed herein.  As such, those records are not necessary for proper adjudication of this claim.  

Complete VA and private treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with a VA examination in December 2008 and June 2015 to specifically address the current severity of his hypertension.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not been afforded a VA examination or medical opinion in response to his claim for service connection for right and left shin splints, calcium build up, stretched left leg ligament, and residuals, left thumb fracture, but no such examination or opinion is required.  While the Veteran has reported that he experiences bilateral shin splints, calcium build up, and a stretched left leg ligament, hundreds of pages of VA or private treatment records fail to demonstrate any complaint of related symptoms or diagnosis related to those disabilities.  The Veteran has not identified any treatment for such symptoms.  Similarly, while the Veteran reported a broken left thumb in an August 2008 application for VA compensation benefits, he reported in the December 2008 VA examination that he could not remember which thumb he had broken and he has not reported a broken left thumb or any related residuals since he filed the 2008 application.  In addition, a December 2008 X-ray demonstrates no evidence of a previous fracture to the left thumb and VA and private treatment records do not demonstrate any residuals from a broken left thumb.  For these reasons, the Board finds that a VA examination is not required for these issues.  

Finally, the issues on appeal were previously before the Board in March 2013 and November 2014, when they were remanded for additional development.  In accordance with the remand instructions, the Veteran's identified VA and private treatment records were obtained and associated with the claims file and a supplemental statement of the case was issued, most recently in June 2015.  As noted above, the Veteran reported that he did not want a hearing before the Board following the March 2013 remand.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Service Connection Issues

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In this case, there are hundreds of pages of VA treatment records in addition to private treatment records and service treatment records.  The Veteran also received a VA examination in December 2008, January 2011, and June 2015.  At no time has the Veteran been noted with any symptoms related to shin splints in either leg, calcium build up, stretched ligaments in the left leg, or residuals of a fractured left thumb.  Despite the fact that the Veteran frequently complained of and received treatment for multiple other orthopedic symptoms or pain related to the lipoma on his left leg, he has never once reported symptoms related to these claimed disabilities to any treatment provider according to the decade of treatment records documented in the claims file.  

In addition, during statements to VA, including the April 2009 notice of disagreement and a July 2015 statement in response to the supplemental statement of the case, the Veteran only identified treatment for such disabilities in his service treatment records.  He did not and has not identified any treatment for bilateral shin splints, calcium build up, stretched ligaments of the left leg, or fractured left thumb since the claim was filed in 2008.  

To the extent that the Veteran has reported current symptoms related to the bilateral shin splints, calcium build up, and stretched left leg ligaments or that he reported such symptoms to a VA examiner at some point during the appeal, the Board finds that his reports are not credible.  The Board finds it unlikely he would be experiencing those symptoms, and yet not mention them to his treating clinicians while reporting the myriad other complaints documented in the medical records, especially considering the fact that he frequently reported other orthopedic symptoms.  Moreover, if the Veteran had reported such symptoms to a VA examiner, the Board finds that the examiner undoubtedly would have noted such symptoms in the examination report.  

While the Veteran reported that his left leg ligament is still stretched and is painful in the April 2009 notice of disagreement, he also attributed left leg pain to the left thigh lipoma in a January 2011 VA examination and the July 2015 statement.  He never mentioned a stretched ligament when describing the left leg pain to the VA examiner.  The fact is, no physician has ever found a stretched ligament in the left leg nor have they found any left leg pain related to a stretched ligament incurred during service.  

Similarly, while the Veteran reported a broken left thumb in an August 2008 application for VA compensation benefits, he reported in the December 2008 VA examination that he could not remember which thumb he had broken.  The Veteran has not reported a broken left thumb or any related residuals to any treatment provider or examiner.  In addition, a December 2008 X-ray demonstrates no evidence of a previous fracture to the left thumb and VA and private treatment records do not demonstrate any residuals from a broken left thumb.  

Given the lack of medical evidence demonstrating a current right or left shin splint disability, a disability manifested by calcium build up, a stretched left leg ligament disability, or any residuals of a fractured left thumb disability, the Board must conclude that the preponderance of the evidence is against the claim for service connection for each disability, and they are, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
 




Hypertension

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In cases where an initially assigned disability evaluation is for consideration, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's hypertension is rated as noncompensable under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Diagnostic Code 7101 provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated as 40 percent disabling and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2015).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent rating, as in Diagnostic Code 7101, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2015).

The Veteran has not been found to have hypertensive heart disease.  Accordingly, the Board will consider entitlement to a compensable rating for hypertension only.

During a VA examination in December 2008, the Veteran reported that while he was not currently on medication for hypertension, his blood pressure readings while testing himself run around 140/100.  The examiner measured his blood pressure to be 134/90, 140/90, and 134/92 at the time.  

VA treatment records document that the Veteran was prescribed medication for his hypertension on April 13, 2009.  At that time, his blood pressure was measured as 174/100, 170/107, 175/105, 159/97, 174/111, 180/110, and 170/105.  Then in June 2009, his blood pressure was measured to be 160/104 and 156/102.  

The Board notes that from the time the claim was filed in 2008 to the time the Veteran was placed on medication to treat his hypertension, the majority of his blood pressure readings demonstrated diastolic pressure to be 100 or above but below 110.  His systolic pressure was never 200 or more prior to April 2009.  The Veteran has been consistently on medication to control his hypertension ever since medication was first prescribed in 2009.  

Based upon the Veteran's reports to the 2008 VA examiner and the findings in the VA treatment records prior to the Veteran's prescription of hypertension medication, the Board finds that throughout the period of appeal, the criteria for a 10 percent disability rating, namely where an individual has diastolic pressure of predominantly 100 or more or required continuous medication for control due to a history of diastolic pressure of predominantly 100 or more, have been met.  

Since the Veteran began hypertension medication in April 2009, medical treatment records dated through December 2015 document more than 30 blood pressure readings.  On four occasions, the Veteran's diastolic pressure was over 100; diastolic pressure was never 110 or more.  On only two occasions where the Veteran underwent a stress test and an exercise test in January 2015 was systolic pressure measured to be above 200.  

The Veteran has never reported, nor does the evidence demonstrate that his blood pressure readings demonstrated that a schedular disability rating in excess of 10 percent have been warranted at any time during this appeal as his systolic pressure has not been predominately 200 or more and his diastolic pressure has not been predominately 110 or more.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court of Appeals for Veteran Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extra-schedular rating-(1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

Here, the nature and severity of the Veteran's hypertension disability, including increased diastolic and systolic blood pressure, are contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.

Resolving all doubt in the Veteran's favor, the Board finds that a 10 percent disability rating, but no more, is warranted for service-connected hypertension throughout the entire period on appeal.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for right shin splints is denied.  

Service connection for left shin splints is denied.  

Service connection for a disability manifested by calcium build up is denied.  

Service connection for stretched left leg ligaments is denied.  

Service connection for residuals, left thumb fracture is denied.  

For the entire period on appeal, a 10 percent disability rating, but no more, for hypertension is granted.  


REMAND

During the claim, the Veteran has reported flare-ups of service-connected right thumb and left wrist symptoms, particularly with use.  For example, in an April 2009 notice of disagreement, the Veteran stated that sometimes the pain in each is unbearable and that he was not having pain at the time of the December 2008 VA examination.  Upon examination in January 2011 for TDIU, the Veteran reported that his right thumb and left wrist hurt with overuse.  However, the examiner stated that there was no report of flare-ups.  

Then, upon examination in June 2015, the VA examiner again stated that there were no reports of flare-ups involving the right thumb or left wrist symptoms but noted the Veteran's report that his pain and range of motion was worse with using his right and left hand and bending his wrist.  In terms of the impact of pain, weakness, fatigability, or incoordination on the functioning of the right thumb or left wrist, the examiner stated that it was not possible to determine such impact without resorting to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The Board finds the examiner's findings to be inadequate, as the examiner can consider the treatment records and the Veteran's statements in order to opine as to the impact of such functional factors as pain and weakness, including during the Veteran's reported flare-ups.  As such, a new VA examination must be provided.  

Regarding the lipoma of the left thigh, the Board notes that the disability was initial rated based upon the presence of the lipoma itself and that an increased rating was granted based upon a March 20, 2011, VA treatment record indicating that the lipoma had been excised, resulting in a scar.  However, in a July 2015 statement, the Veteran reported that there are two distinct spots on his left thigh involving a lipoma and that the service-connected lipoma is still on his left thigh.  He stated that the excision was related to a different spot and that the two are not related.  A review of the June 2015 VA examination confirms that there are indeed two different spots on the back of the left thigh, including one scar from the removal of a lipoma and one current lipoma present.  However, it is not clear from the examination report or from the treatment records in the claims file which lipoma is the current subject of service connection.  

As it is not clear which lipoma is service-connected and which is not, the Board finds that a remand is necessary to determine which lipoma was the subject of the service connection granted in January 2009 and whether the second lipoma is also entitled to service connection.  If correction of the currently assigned rating is required, it should be done before the case is returned.  

Finally, the Veteran reported in an October 2015 statement that he became unemployed in February 2015 due to his service-connected disabilities.  The Board finds that the June 2015 VA examiner did not provide an adequate opinion as to the impact of the service-connected disabilities on the Veteran's employment.  In addition, the issue of entitlement to TDIU is intertwined with the issues remanded herein.  As such, the claim must be remanded to allow for adjudication of the issues remanded herein and to obtain an opinion as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with a qualified examiner to determine the current severity of the service-connected right thumb and left wrist disabilities.  

The examiner should review all relevant records in the virtual claims folder, including a copy of this remand, and such review should be noted in the examination report or an addendum.  All indicated testing should be conducted.

The examiner should report the range of motion of the right thumb and left wrist in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner is advised that the Veteran has consistently reported increased pain and limited motion with use of each hand/wrist.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

The examiner should report all neurologic impairment resulting from the service-connected right thumb and left wrist disability.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment that is not related to the service-connected disability, the examiner should so report.  

2.  The agency of original jurisdiction should make a determination as to which lipoma on the left thigh is service-connected or whether both should be service-connected.  If a VA examination is required to identify which lipoma is service-connected and which, if any, is not, it should be provided.  If the currently assigned rating needs to be corrected, this should be done before the claim is returned to the Board.  

3.  Once the above actions have been completed, schedule the Veteran for a VA examination to determine the impact his service-connected disabilities on his ability to obtain and maintain gainful employment.  The examiner should review the claims folder and note such review in the examination report.  The examiner should also consider the Veteran's level of education and employment experience.

The examiner should provide an opinion as to whether the service-connected disabilities would, alone or in combination, prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


